                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                      SOUTHEASTERN DIVISION

  JAMES LAM, III,                                            )
                                                             )
               Plaintiff,                                    )
                                                             )
         vs.                                                 )            Case No. l:19-CV-111 JAR
                                                             )
 RALPH E. FINN, et al.,                                      )
                                                             )
               Defendants.                                   )


                                       MEMORANDUM AND ORDER

          This matter is before the Court upon the multiple recent filings of pro se plaintiff James

 Lam III, a pretrial detainee at Cape Girardeau County Jail. On July 11, 2019, plaintiff filed a civil

 complaint under 42 U.S.C. § ·1983 against thirty-two (32) defendants 1 in both their individual and

 official capacities. At the time of the complaint filing, plaintiff also filed motions for leave to

 proceed in forma pauperis, appointment of counsel, temporary restraining order, and preliminary

 injunction. Having reviewed plaintiffs motion to proceed in forma pauperis and the information.

 submitted in support, the Court will grant the motion and will not assess an initial partial filing fee

 at this time. Furthermore, for the reasons discussed below, plaintiffs other motions will be denied

 and the Court will require plaintiff to file an amended complaint on a court-provided form, in

 accordance with the Court's instructions.

                                             Initial Partial Filing Fee

          Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action informa pauperis is

 required to pay the full amount of the filing fee. If the pris011er has insufficient funds in his or her




  1 Defendant "City of Sullivan (Sullivan Police Department)" has been inadvertently left off the docket sheet list of

  defendants in this matter. The Clerk 'of Court will be directed to add this defendant to the docket sheet. See ECF
· No. l at2&7.
prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner's account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments .of 20 percent of the preceding month's income credited to the prisoner's account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of Court each time the amount in the prisoner's account exceeds $10, until

the filing fee is fully paid. Id.

        In his signed and sworn motion, plaintiff states that he is not employed, has no income, but

that until recently, he received money from his mother. ECF No. 2. However, plaintiff filed a

non-certified account statement and stated that he has a negative account balance. ECF No. 3.

Based on this financial information, the Court will not assess an initial partial filing fee at this

time. See 28 US.C. § 1915(b)(4) ("In no event shall a prisoner be prohibited from bringing a civil

action ... for the reason that the prisoner has no assets and no means by which to pay the initial

partial filing fee.").

                                    Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed informa

pauperis if it is frivolous, is malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. To state a claim for

relief, a complaint must plead more than "legal conclusions" and "[t]hreadbare recitals of the ·

elements of a cause of action [that are] supported by mere conclusory statements." Ashcroft v.

Iqbal, 556 U.S. 662,678 (2009). A plaintiff must demonstrate a plausible claim for relief, which

is more than a "mere possibility of misconduct." Id at 679. "A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference



                                                  -2-
 that the defendant is liable for the misconduct alleged." Id. at 678. Determining whether a

 complaint states a plausible claim for relief is a context-specific task that requires the reviewing

 court to draw on its judicial experience and common sense. Id. at 679.

            When reviewing a prose complaint under 28 U.S.C. § 1915, the Court accepts the well-

 pled facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and liberally construes the

 complaint.· Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519,520

(I 972). A "liberal construction" means that if the essence of an allegation is discernible, the
 district court should construe the plaintiffs complaint in a way that permits his or her claim to be

 considered within the proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir.

 2015). However, even prose complaints are required to allege facts which, if true, state a claim

for relief as a matter of law. Martin v. Aubuchon, 623 F .2d 1282, 1286 (8th Cir. 1980). See also

Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply additional facts or to

construct a legal theory for the prose plaintiff that assumed facts that had not been pleaded).

                                           The Complaint

        Plaintiff brings this action under 42 U.S.C. § 1983, alleging various forms of misconduct

against thirty-two (32) defendants which occurred from January 2016,through the date of the

complaint. Plaintiff divides the allegations of his complaint into eight (8) legal claims. Condensed

and summarized, Claims 1 and 2 relate to an unknown person impersonating plaintiff in order to
        .                    .
open a bank account in plaintiffs name, fraudulently cashing a check in plaintiffs name, and then

using the proceeds to make purchases at a cellular store. Claim 3 relates to the arrest of the

individual who was impersonating plaintiff and the subsequent negligent release of that individual

· by the police without any realization that· the person was not in fact the plaintiff - who was

incarcerated at the time. Claims 4 and 5 relate to an allegedly false charge of forgery against

plaintiff which resulted from the arrest of the impersonator, and plaintiffs arrest and imprisonment



                                                 - 3-
for those acts that were committed by the impersonator.            Claim 6 relates to the allegedly

insufficient legal representation plaintiff received from the Public Defender's office after being

arrested. Claim 7 is for unlawful prosecution relating to a possession charge that plaintiff was

falsely accused of while incarcerated. Finally, Claim 8 is against Cape Girardeau County Jail and

five of its correctional officers for failing to provide a sufficient law library and respond adequately

to plaintiffs twenty (20) grievances filed about such.         Plaintiff seeks money damages and

injunctive relief.

        After review of plaintiff's sixty-four (64) page complaint, the Court finds that plaintiff's

complaint does not comply with the Federal Rules of Civil Procedure. First, plaintiff cannot assert

·in a single lawsuit, claims against different defendants that are related to events arising out of

different occurrences or transactions. Rule 20(a)(2) of the Federal Rules of Civil Procedure

governs joinder of defendants, and provides:

        Persons ... may be joined in one action as defendants if: (A) any right to relief is
        asserted against them jointly, severally, or in the alternative with respect to or
        arising out of the same transaction, occurrence, or series of transactions or
        occurrences; and (B) any question of law or fact common to all defendants will
        arise in the action.

        In other words, "Claim A against Defendant 1 should not be joined with unrelated Claim

B against Defendant 2." George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). "Umelated claims

against different defendants belong in different suits, ... [in part] to ensure that prisoners pay the

required filing fees - for the Prison Litigation Reform Act limits to 3 the number of frivolous suits

or appeals that any prisoner may file without prepayment of the required fees." Id.

        Plaintiff may, however, name a single defendant, and assert as many claims as he has

against him or her. Rule 18(a) of the Federal Rules of Civil Procedure governsjoinder of claims,

and provides:




                                                 -4-
        A party asserting a claim, counterclaim, crossclaim, or third-party claim may join,
        as independent or alternative claims, as many claims as it has against an opposing
        party.

        Second, plaintiff has violated Rules 8 and 10 of the Federal Rules of Civil Procedure with

his long and rambling complaint. Plaintiff lists thirty-two (32) defendants in this matter, but he

does not identify exactly what claims he is bringing against each individual defendant. Rule 8(a)

requires that a complaint contain a short and plain statement of the claim showing that the pleader

is entitled to relief. Rule 8(d) requires that each allegation of a pleading be simple, concise, and

direct. Rule 10(b) requires that all averments of claim or defense shall be made in numbered

paragraphs, the contents of each of which shall be limited as far as practicable to. a statement of a

single set of circumstances.

       In addition, plaintiff brings this actiori pursuant to 42 U.S.C. § 1983, which was designed

to provide a "broad remedy for violations of federally protected civil rights."            Monell v.

Department of Social Services, 436 U.S. 658, 685 (1978). To state a claim under 42 U.S.C. §

1983, a plaintiff must establish: (1) the violation of a right secured by the Constitution or laws of

the United States, and (2) that the alleged deprivation of that right was committed by a person

acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). · Plaintiffs complaint

contains no assertions as to how many of the defendants, as bank and store employees, were acting

under color of state law.

       ·Because plaintiff is proceeding pro se, the Court will allow him to file an amended

complaint on a court-provided form. Plaintiff is warned that the filing of an amended complaint

replaces the original complaint, and so it must include all claims plaintiff wishes to bring. E.g., In

re Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922,928 (8th Cir. 2005).

Plaintiff must submit the amended complaint on a court-provided form, and the amended

complaint must comply with the Federal Rules of Civil Procedure.



                                                -5-
       In the "Statement of Claim" section, plaintiff should begin by writing the first defendant's

name. In separate, numbered paragraphs under that name, plaintiff should set forth the specific

factual allegations supporting his claim or claims against that defendant, as well as the

constitutional right or rights that defendant violated. Plaintiff should only include claims that

arise out of the same transaction or occurrence, or simply put, claims that are related to each

other. See Fed. R. Civ. P. 20(a)(2). Alternatively, plaintiff may choose a single defendant and set

forth as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a).
        I




       If plaintiff is suing- more than one defendant, he should proceed in the same manner with

each one, separately writing each individual defendant's name and, under that name, in numbered

paragraphs, the allegations specific to that particular defendant and the right(s) that defendant

violated. Plaintiffs failure to make specific and actionable allegations against any defendant will

result in that.defendant's dismissal from this case.

       Plaintiff shall have thirty (30) days from the date of this Order to file his amended

complaint. If plaintiff fails to file his amended complaint by this deadline, the Court will dismiss

this action without prejudice. After the filing of plaintiffs amended complaint, the Court will

review the amended complaint pursuant to 28 U.S.C. § 1915 for frivolousness, maliciousness

and/or failure to state a claim. A claim and/or defendant must survive§ 1915 review in order for

plaintiff to proceed on those claims in this lawsuit.

            Motions for Temporary Restraining Order and Preliminary Injunction
                                    (ECF Nos. 5 & 6)

       Plaintiff seeks a temporary restraining order, stating that without immediate intervention

by the federal court, the defendants will continue to violate his civil rights causing him further

mental and physical harm. He also states that his life is imminent danger. ECF No. 5. Plaintiff

does not assert what ongoing harm he is suffering or name the specific defendant causing such

harm. He also does not state what the threat is to his life.


                                                 -6-
       Plaintiff also seeks preliminary injunctive relief. Plaintiff requests: (1) an immediate

"change of venue" from the Cape Girardeau: County Jail to the St Louis County Jail so "that

[plaintiff] may receive a safe and fair trial"; (2) Sullivan Police Department dedicate resources to

finding the person who impersonated him; (3) Franklin County prosecutor's office drop all charges

against him; and (4) Cape Girardeau County Jail immediately install the "law library program

called Justia on the kiosk machine in every pod to provide current and future inmates with adequate

knowledge of the law and access to the courts." ECF No. 6 at 1-2.

       "Whether a preliminary injunction should issue involves consideration of (1) the threat of

irreparable harm to the movant; (2) the state of the balance between this harm and the injury that

granting the injunction will inflict on other parties litigant; (3) the probability that movant will

succeed on the merits; and (4) the public interest." Dataphase Sys., Inc. v. CL Sys., Inc., 640 F.2d

109, 113 (8th Cir. 1981). These factors are also considered to determine the propriety of a

temporary restraining order. See S.B. McLaughlin & Co., Ltd. v. Tudor Oaks Condo. Project, 877

F .2d 707, 708 (8th Cir. 1989).

      · "In balancing the equities no single factor is determinative." Dataphase, 640 F .2d at 113.

The ..relevant inquiry is "whether the balance of equities so favors the movant that justice requires

the court to intervene to preserve the status quo until the merits are determined." Id. The burden

of proof is on the party seeking injunctive relief. Gelco Corp. v. Coniston Partners, 811 F.2d 414~

418 (8th Cir. 1987).

       After weighing the Dataphase factors listed above, the Court finds that plaintiff has failed ·

to demonstrate at this stage of the proceedings that he is likely to succeed on the merits of his

claims and that he will suffer an immediate and irreparable injury if I do not grant the requested

relief. Plaintiffs statements seeking relief are wholly conclusory and lacking .in any factual

support. Plaintiff provides no evidence that his life is any imminent danger. Nor is there any



                                                -7-
. evidence that if the Court does not grant the immediate relief plaintiff requests, that there will be ·

 any irreparable injury to plaintiff.

         In addition, "[a] court issues a preliminary injunction in a lawsuit to preserve the status quo

 and prevent irreparable harm until the court has an opportunity to rule on the lawsuit's merits.

 Thus, a party moving for a preliminary injunction must necessarily establish a relationship between

 the injury claimed in the party's motion and the conduct asserted in the complaint." Devose v.

 Herrington, 42 F.3d 470, 471 (8th Cir. 1994) (internal citation omitted). In this case, there is no

 relationship between the injury claimed in the motion and the conduct asserted in the complaint.

 None of the allegations of the complaint establish an imminent threat to plaintiffs life.

         For these reasons, the motions for a temporary restraining' order and preliminary injunction

 will be denied.

                         ·Motion for Appointment of Counsel (ECF No. 4)

         Finally, plaintiffs motion for appointment of counsel will be denied without prejudice to

 refiling at a later time. There is no constitutional or statutory right to appointed counsel in civil

 cases. See Nelson v. Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). To

 determine whether to appoint counsel, the Court considers several factors, including whether: (1)

 the plaintiff has presented non-frivolous allegations supporting his or her prayer for reiief; (2) the

 plaintiff will substantially benefit from the appointment of counsel; (3) there is a need to further

 investigate and prese}J.t the facts related to the plaintiffs allegations; and (4) the factual and legal

 issues presented by the action are complex. See Johnson v. Williams, 788 F.2d 1319, 1322-23 (8th

 Cir. 1986); Nelson, 728 F.2d at 1005. After considering these factors, the Court finds that the facts ·

 and legal issues involved in plaintiffs case are not so complicated that the appointment of counsel

 is warranted at this time.

         Accordingly,



                                                  -8-
        IT IS HEREBY ORDERED that plaintiffs motion to proceed informa pauperis [ECF

No. 2] is GRANTED. Pursuant to 28 U.S.C. § 1915(b)(4), the initial partial filing fee is waived.

       IT IS FURTHER ORDERED that the institution having custody of plaintiff shall,

whenever the amount in plaintiffs prison account exceeds $10.00, send monthly payments that

equal 20 percent of the funds credited to the account the preceding month to the United States

District Court for the Eastern District of Missouri Clerk's office, pursuant to 28 U.S.C. §

1915(b)(2), until the filing fee of $400 is paid in full. ·

       .IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel [ECF

No. 4] is DENIED.

       IT IS FURTHER ORDERED that plaintiffs motion for temporary restraining order

[ECF No. 5] is DENIED.

       IT IS FURTHER ORDERED that plaintiffs motion for preliminary injunction [ECF

No. 6] is DENIED.

       IT IS FURTHER ORDERED that the Clerk of Court shall to mail to plaintiff a blank

copy of the Court's Prisoner Civil Rights Complaint form.

       IT IS FURTHER ORDERED that, within thirty (30) days of the date of this Order,

plaintiff shall file an amended complaint on the Court-provided form and in compliance with the

Court's instructions.

       IT IS FURTHER ORDERED that if plaintiff fails to timely file an amended complaint

or fails to comply with the instructions set forth above relating to the filing of the amended

complaint, the Court shall dismiss this action without prejudice.

       IT IS FURTHER ORDERED that upon submission of the amended complaint, the

Court shall again review this action pursuant to 28 U.S.C. § 1915.




                                                  -9-
          IT IS FINALLY ORDERED that the Clerk of Court shall add defendant "City of

Sullivan (Sullivan Police Department)" to the list of defendants on the docket sheet for this

matter.
                             ~
          Dated this   LZ.day of July, 2019.




                                               - 10 -
